 
Exhibit 10-S-2

 
                      ROCKWELL COLLINS [logo1.jpg]
                     
                   Gary R. Chadick, Esq.
ROCKWELL COLLINS [logo2.jpg]   Senior Vice President, General Counsel &
                               Secretary
 
         
 
      400 Collins Road NE
 
    Cedar Rapids, IA 52498
 
  319.295.6835 Fax 319.295.3599
 
grchadic@rockwellcollins.com

 
March 19, 2008


Mr. Donald R. Beall
5 San Joaquin Plaza, Suite 320
Newport Beach, CA 92660-5956


Dear Don:


At the time of the spin off from Rockwell International Corporation
(“Rockwell”), Rockwell Collins, Inc. (“Rockwell Collins”) assumed Rockwell’s
commitment to provide you certain office, secretarial and telecommunications
support as a retired Chief Executive Officer of Rockwell. These arrangements
were set forth in the commitment letter between you and Rockwell dated September
5, 2000 and were confirmed in the letter agreement between you and Rockwell
Collins dated October 13, 2003 for the period from December 1, 2003 through
March 1, 2008.


This letter supersedes our letter agreement dated December 19, 2007 and confirms
Rockwell Collins’ commitment to (1) provide you with a monthly allowance from
March 1, 2008 until the retirement of your administrative assistant (currently
contemplated to be in June or July 2008, the “Retirement”) of $13,312 to cover
your office and telecommunications expenses, as well as continue during that
period to carry one administrative person on our payroll to support your office
activities, and (2) provide you with a monthly allowance for the period from the
Retirement through February 28, 2013 (the “stated period”) of $22,282 to cover
your office, secretarial and telecommunications expenses. As a yearly merit
adjustment, we will increase your monthly allowance related to your
administrative assistant services by 4 percent of the then current allowance for
those services, which for the first year shall be set at $8,970 per month. This
letter also confirms effective upon the Retirement that Rockwell Collins will no
longer carry one administrative person on our payroll to support your office
activities. In addition, you confirm that the monthly allowance stated above is
based upon your best estimates of the cost of acquiring these services and you
agree that on an annual basis you will review your actual expenses for the year
for all expenses other than the administrative assistant services and should
your actual expenses be greater than 10% less than the annualized allowance
provided by Rockwell Collins, you will notify us and accept a reduced monthly
allowance for the remainder of the stated period that is commensurate with your
actual expenses.


--------------------------------------------------------------------------------



Donald R. Beall
March 19, 2008
Page 2 of 2


Please confirm your agreement with this letter by signing and returning to me a
copy of this letter agreement.


Sincerely,


/s/ Gary R. Chadick
 
cc: C. M. Jones
  P. E. Allen
 
ACCEPTED:


/s/ Donald R. Beall


--------------------------------------------------------------------------------


 